DARGAN, J.
The action of detinue is barred if not commenced within six years from the time the cause of action accrues. But the statute provides, “ that if the person is, or shall be out of this state at the time the cause of action shall accrue, or during any time during which suit could be brought on the cause of action, then the person entitled to sue, shall be entitled to bring suit against such person, after his return into the State ; and the time of such person’s absence, shall not be taken as a part of the time limited by the act.
It is evident the design of the act was, to allow the party ■entitled to sue, six years, within which time he must commence suit, and if he did not, he should be forever barred. But the six years are given here, within which he may sue in the courts of this state, and if we were to hold, that the statute is a bar for this debt, but would not be for her vendor, we should violate the evident intent of the act, for by such a •construction, one month may not have elapsed, during which the plaintiff could have brought suit in the courts of this •state; yet the statute would be a bar to his right to recover. The statute, when applied to property, real or personal, operates directly on the title, and when the bar is perfect, the .-adverse possessor has an indefeasible right. See 11 Wheat. 361; 7 J. J. M. 194; 5 S. & R. 236; Hill’s S. C. Rep. 299. Consequently, the vendee of such an adverse possessor, would have a perfect title. But the vendee acquires no better title under the statute of limitations, than his vendor had, nor can his title be protected by the statute, further than the same title would be in the hands of his vendor. The plaintiff in error can therefore defend herself under the plea of the statute of limitations, no farther than her vendor could, had he retained the adverse possession, and the suit had been against him. The court properly overruled the demurrer.
The bill of exceptions presents the following facts. The plaintiff introduced a witness, Albert J. Mallet, who stated that Isaac N. Mallet, while in possession of the slaves in dispute, as his own, told the witness, that he was with Randal Mallet, when he took the boy in dispute off to Mississippi, in consequence of some agreement with Mrs. Clough, the plaintiff’s .intestate, that Mrs. Clough was not at home at the time, *646but left a note, that Randal Mallet could take the negro under certain circumstances. The witness never saw the note, nor does he know its contents. He further stated, that I. N. Mallet brought the negro in dispute back to Alabama with other negroes, which I. N. Mallet informed him belonged to Baker Mallet, the administrator of Randal Mallet, and he had brought them as the agent of Baker Mallet to sell.
It appears also, that the slave in dispute was- afterwards sold by Isaac N. Mallet, to the husband of the defendant, and that Isaac N. Mallet is now dead. The plaintiff in error contends, that the admission of these declarations of I. N. Mallet was erroneous.
The admissions of a party in possession are evidence of the character of that possession, and in the absence of other proof to contradict them, the property will be considered as held in the manner indicated by those admissions. But in order to make those admissions binding, they must be made by the party whose interest is to be affected by them, or by some one authorized to make them. See 2 C. & H’s Notes to Phil. Ev. 558, note 452, and Greenl. Ev. 198, § 114.
Isaac N. Mallet admitted that he was the agent of Baker Mallet, for the purpose of selling the slaves, and whilst he had them in possession, the admissions above stated were made. Being then the agent of another, in respect to the property, the admissions do not affect his rights, for he has no right to be affected — and consequently they are inadmissible unless they form a part of the res gestae. To become a part of the res gestae, the declarations, or admissions, made by the agent, must be made at the time of doing some act in the execution of his authority, in respect to the property, that will bind his principal. See Greenl. Ev. § 113; Story on Ag. § 134-5-6-7.
The admissions of Isaac N. Mallet, which were allowed to go to the jury, were not made at the time of executing his authority, nor in connection with any act in reference to the property, and therefore are not admissible as part of the res gestae. If indeed he was not the agent of the administrator of Randal Mallet, at the time they were made — that is, if his agency had ceased, and he then held the slave as his own *647property, a different rule of law would apply — but we cannot infer from the bill of exceptions, although we must construe it most strongly against the plaintiff in error, as he is the party excepting, that the character of the possession of I. N. Mallet, at the time of making the admissions, had been changed from an agency to actual ownership. The bill of exceptions states he was in possession of the property as his own, but at that time he admitted he had received the slave as an agent of Baker Mallet, and there is no proof to show how the slave ever became his. We are therefore constrained to look on the evidence as the admissions of an agent, and. as such, are inadmissible. Let the judgment be reversed and the cause remanded.